In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1685 
UNITED STATES OF AMERICA,  
                                                    Plaintiff‐Appellee, 
                                  v. 

NIKESH A. PATEL, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 14‐cr‐00546 — Charles P. Kocoras, Judge. 
                     ____________________ 

     ARGUED MARCH 25, 2019 — DECIDED APRIL 16, 2019 
               ____________________ 

   Before  WOOD,  Chief Judge, and  FLAUM and SYKES,  Circuit 
Judges. 
    FLAUM, Circuit Judge. The government charged defendant‐
appellant Nikesh Patel with five counts of wire fraud, in vio‐
lation of 18 U.S.C. § 1343, for his role in selling $179 million in 
fraudulent  loans  to  an  investment  advisor.  Patel  pleaded 
guilty to all five counts and delayed his sentencing date for a 
year while he purported to help recover funds for the victims 
of his scheme. But, while on bond and just days before he was 
2                                                      No. 18‐1685 

to be sentenced, Patel attempted to flee the United States and 
seek political asylum elsewhere; agents arrested him just be‐
fore  he  boarded  a  chartered  flight  to  Ecuador.  The  district 
court  then  sentenced  Patel  to  25  years’  imprisonment  fol‐
lowed by 3 years’ supervised release. Patel appeals, arguing 
that his sentence is both procedurally and substantively un‐
reasonable. We affirm.  
                         I. Background 
     A. Patel’s Fraud 
     In 2011, Patel formed First Farmers Financial LLC (“First 
Farmers”)  with  coschemer  Timothy  Fisher.  Patel,  located  in 
Florida, was the company’s CEO; Fisher, a California banker 
working  at  Wells  Fargo,  was  its  President  and  COO.  First 
Farmers was certified as a nontraditional lender engaged in 
USDA government‐guaranteed lending programs, including 
the Business and Industry Guaranteed Loan Program. Under 
this  program,  the  USDA  guaranteed  a  percentage  of  a  loan 
issued to a borrower engaged in an eligible business that im‐
proved rural communities in specified ways. To obtain its cer‐
tification for this program, Patel and Fisher created and sub‐
mitted documents to the USDA falsely representing the finan‐
cial condition of First Farmers.  
    As an eligible lender, First Farmers ostensibly originated 
and  funded  loans  qualifying  for  this  program:  it  arranged 
loans on borrowers’ behalves, obtained USDA guarantees for 
portions  of  loans,  and  collected  interest  and  principal  pay‐
ments  from  borrowers.  First  Farmers  could  also  resell  the 
USDA‐guaranteed  portion  of  its  loans  to  investors.  Because 
the underlying obligations of these loans are guaranteed by 
the United States, they are seen as fairly risk‐free investments.  
No. 18‐1685                                                         3

   Pennant  Management  (“Pennant”)  was  a  Milwaukee‐
based  investment  advisor  that  acquired  USDA‐guaranteed 
loans originated by third‐party approved lenders and placed 
these loans into investment funds for its clients. Patel induced 
Pennant to acquire First Farmers loans by falsely representing 
that  the  company  had  millions  of  dollars  in  assets,  cash  on 
hand, and profits. None of this was true, but Patel and Fisher 
created false financial statements and balance sheets and pro‐
vided these documents to Pennant. Based on these false doc‐
uments, Pennant began investing with First Farmers. 
    Between May 2013 and September 2014, Patel sold twenty‐
six loan packages to Pennant for loans that First Farmers had 
purportedly issued to borrowers in Florida and Georgia. Patel 
represented to Pennant that First Farmers had loaned money 
to these borrowers and that the USDA had guaranteed a por‐
tion  of  those  loans.  First  Farmers  then  sent  the  USDA‐
guaranteed portion of the loans to Pennant as an investment 
for its clients. However, all twenty‐six loans were completely 
falsified—there  was  no  borrower,  no  USDA  guarantee,  and 
no loan. Patel had forged USDA employee signatures on the 
loan packages, made up fake businesses as the borrowers, and 
created fake USDA loan identification numbers for these loan 
packages.  
    Pennant  (through  its  clients)  paid  $179  million  for  these 
fake loans, wiring most of that sum to a bank account in Flor‐
ida over which Patel alone had signatory authority. Patel later 
disbursed the money to multiple other bank accounts, some 
of which he controlled and some of which Fisher controlled. 
The two used some of the proceeds to make “principal and 
interest” payments back to the Pennant investors who had in‐
vested in the fund. These purportedly represented payments 
4                                                              No. 18‐1685 

from real borrowers, but those real borrowers did not actually 
exist. They also used approximately $26 million to buy back 
three other fictitious USDA loans that Patel had sold to a dif‐
ferent investment advisor. Patel then spent another $130 mil‐
lion to purchase, renovate, and operate hotels, and he spent 
further proceeds on other business ventures, personal travel 
and expenses, homes, cars, a boat, and  gifts for friends and 
family. Fisher also spent his share on himself, although Patel 
controlled more of the stolen funds. 
      B. Patel’s Indictment, Guilty Plea, and Attempted Flight 
    This scheme unraveled in September 2014, when Pennant 
employees  became  aware  of  inconsistencies  relating  to  the 
First Farmers loans and were unable to verify the existence or 
location  of  certain  purported  borrowers.  The  government 
charged Patel in a criminal complaint with one count of wire 
fraud in violation of 18 U.S.C. § 1343 on September 29, 2014, 
and government agents arrested Patel the next day. Pennant 
obtained an injunction prohibiting Patel from selling or dis‐
posing of any assets; a court‐appointed Overall Receiver sub‐
sequently took over collection efforts to recover funds for the 
victims of this fraud (i.e., Pennant and its investors). See In re 
First  Farmers  Fin.  Litig.,  14‐cv‐7581  (N.D.  Ill.).  Pennant  col‐
lapsed because of the fraud, and it no longer operates as an 
investment advisor. 
   The  government  indicted  Patel  with  five  counts  of  wire 
fraud, in violation of 18 U.S.C. § 1343, on December 2, 2015.1 
After first pleading not guilty, Patel changed his plea to guilty 
                                                 
      1 As discussed more fully infra, the government charged Fisher sepa‐

rately  with  one  count  of  money  laundering  in  violation  of  18  U.S.C. 
§ 1957(a). 
No. 18‐1685                                                          5

to all five counts via a plea declaration on December 6, 2016. 
The  court  accepted  the  plea  and  set  Patel’s  sentencing  for 
April 6, 2017. 
    From February 2017 through November 2017, Patel filed 
several  motions  to  continue  his  sentencing  hearing,  all  of 
which the  court granted. Most of these requests were made 
by Patel, and granted by the court, because Patel was purport‐
edly  helping  the  Overall  Receiver  recover  additional  funds. 
Patel represented in his motions that he had various opportu‐
nities to earn more money for recovery as a consultant on de‐
velopment projects. For example, on November 28, 2017, Pa‐
tel filed a motion to continue his sentencing because he had a 
“unique opportunity to earn an additional $1 million for his 
victims” by assisting with a redevelopment marketing study. 
According to the motion, this $1 million was “already sitting 
in Mr. Patel’s attorneys’ trust fund account,” and the Overall 
Receiver’s  counsel  supported  the  request  for  a  continuance 
“given the opportunity Mr. Patel has to assist his victims” in 
their recovery. The court granted this request as it did the oth‐
ers and finally set Patel’s sentencing date for January 9, 2018. 
    Three days before that, on January 6, government agents 
arrested  Patel  at  an  airport  in  Kissimmee,  Florida,  as  he  at‐
tempted to board a chartered plane to Ecuador. In his posses‐
sion, Patel had an Indian passport in his name, United States 
currency, documents relating to his attempt to obtain asylum 
in Ecuador, financial documents indicating access to accounts 
holding millions of dollars, and detailed checklists for tasks 
relating to obtaining asylum in Ecuador and setting up a new 
life there for himself and his family. 
   Patel told the agents at the airport he was traveling to Ec‐
uador because he secured political asylum there; he had also 
6                                                       No. 18‐1685 

applied  for  asylum  in  India  but  chose  to  seek  it  in  Ecuador 
instead because of its extradition laws. The documents in his 
possession indicated Patel had planned his flight for months: 
he  rented  a  house  in  Ecuador,  opened  bank  accounts  and 
transferred  funds  there,  obtained  a  lawyer  to  help  him 
through the extradition process, and purchased tickets for his 
wife and family to travel and meet him in the coming days.  
    The government also discovered that while on bond, in‐
stead of earning money to pay back his victims through con‐
sulting fees and redevelopment projects, Patel and another as‐
sociate  used  fictitious  identities  and  entities  to  defraud  an 
Iowa  lender  out  of  millions  of  dollars.  Approximately  $2.2 
million of the money Patel had ostensibly earned to pay back 
the Pennant fraud victims was newly‐stolen money. And af‐
ter his arrest at the Florida airport, while in custody awaiting 
transfer to Chicago, Patel continued to direct his associate on 
how to complete this pending fraud. 
     C. Sentencing 
   After  these  events,  the  court  delayed  Patel’s  sentencing 
again. The hearing finally took place on March 6, 2018.  
     In  advance of  the  hearing, the  probation office  prepared 
an initial Presentence Investigation Report (“PSR”) on April 
5,  2017  and  supplemented  the  report  twice,  on  October  27, 
2017 and March 5,  2018. Before Patel’s attempted flight, the 
PSR calculated his offense level as 42, which (as relevant here) 
included a two‐level enhancement for his leadership role in 
the offense and a three‐level reduction for acceptance of re‐
sponsibility.  Patel  had  a  criminal  history  category  of  IV,  re‐
sulting in a Guidelines range of 360 months’ to life imprison‐
No. 18‐1685                                                            7

ment.  However,  because  the  statutorily‐authorized  maxi‐
mum sentence for each of the wire fraud counts in the indict‐
ment  was  20  years’  imprisonment,  Patel’s  Guidelines  range 
was limited to 360–1,200 months.  
    Following  the  flight  attempt,  probation  adjusted  Patel’s 
offense level to 45 by including a two‐level enhancement for 
obstruction of justice and excluding the three‐level reduction 
for acceptance of responsibility. The two‐level enhancement 
for Patel’s leadership role in the offense remained.2 However, 
the PSR treated the offense level of 45 as an offense level of 43 
for  calculating  the applicable Guidelines range. See  U.S.S.G. 
ch.  5,  pt.  A  (Sentencing  Table),  app.  n.2.  Patel  remained  in 
criminal history category IV. Based on these calculations, Pa‐
tel’s new Guidelines range was life in prison, which the PSR 
adjusted  to  100  years’  imprisonment  based  on  the  statutory 
maximum for wire fraud. The government requested that the 
district court impose a sentence of 30 years.  
    At the hearing, Patel challenged some of the PSR calcula‐
tions,  including  the  two‐level  leadership  role  enhancement 
and the loss of the three‐level acceptance of responsibility re‐
duction. The district court rejected both challenges. First, the 
court concluded the leadership role enhancement applied: alt‐
hough Fisher and Patel were the only two participants in the 
fraud, the prime victim in the case (Pennant) dealt almost ex‐
clusively with Patel, placing him “in the cat bird’s seat of im‐
propriety.” Moreover, the court noted it had “no basis … to 
review the discretion of the U.S. Attorney’s Office in viewing 


                                                 
      2 The supplemental PSR made other adjustments to the offense level 

calculation that are not relevant here. 
8                                                             No. 18‐1685 

the  two  defendants  differently”  for  charging  purposes,  so 
“what [Patel’s] argument smacks of is selective prosecution.”  
    The court also rejected Patel’s argument that he should not 
lose all three points for acceptance of responsibility based on 
his flight attempt. The court concluded Patel’s behavior did 
not indicate he accepted responsibility for his actions: 
     [H]e  is  hatching  plans  long  before  February  of  this 
     year, long before January of this year, to abscond from 
     the jurisdiction and to flee and become a fugitive and 
     to  go  to,  of  all  places,  Ecuador,  for  political  reasons. 
     And  what  are  those  reasons?  He  does  not  like  the 
     United States. Can you imagine that? He is born in this 
     country; educated; in a good family; and, turn around 
     and use his funds, that could be applied to the recovery 
     of people who were victimized by his lies and deceit. 
The district court thus adopted the PSR’s final calculations of 
Patel’s offense level (45), criminal history category (IV), and 
Guidelines range (100 years). Patel does not take issue with 
any of these calculations on appeal. 
    Patel  further  argued  at  sentencing  that,  based  on  the 
18 U.S.C.  § 3553(a)  factors,  he  should  receive  a  sentence  far 
less than the 30 years the government requested. Chief among 
his arguments was that a 30‐year sentence would result in an 
unwarranted  sentencing  disparity  between  Fisher  and 
himself.  Fisher  had  pleaded  guilty,  pursuant  to  a  plea 
agreement,  to  one  count  of  money  laundering.  As  such,  he 
faced at most a sentence of 10 years’ imprisonment based on 
the statutory maximum for such a charge.3 Patel argued that 
                                                 
     3 At the time of Patel’s sentencing, the district court had not yet sen‐

tenced Fisher. On April 26, 2018, the court sentenced him to the statutory 
No. 18‐1685                                                                9

this  three‐to‐one  disparity  between  Patel  and  Fisher  was 
unjustified,  as  the  two  were  nearly  equally  culpable  in  the 
First  Farmers  scheme.  Patel  further  argued  that  a  30‐year 
sentence would result in an unwarranted disparity between 
Patel and other fraudsters involved in schemes much larger 
than  his.  Finally,  Patel  addressed  his  attempted  flight  to 
Ecuador,  saying  that  while  it  was  “uncalled  for”  and  there 
was  “no  excuse,”  it  was  not  a  “blank  check”  to  impose  an 
excessive sentence.  
    The court again rejected Patel’s arguments. First, the court 
addressed Patel’s flight attempt. It discussed how Patel me‐
ticulously  planned  this  attempt,  which  indicated  that  Patel 
never  intended  to  face  punishment  for  his  “massive”  fraud 
(which, it said, reflected a certain “diabolical genius”):  
     But  all  of  the  plans  were  laid. …  “What  explanation 
     can I give Ecuador as to why I want political asylum,” 
     there is thought about that, too. And for any citizen to 
     read that, it is a little insulting that the reason is a dis‐
     taste  for  the  country.  I  mean,  there  is  a  lot  of  things 
     wrong with America. No two ways about that. And I 
     am not here to wave the flag over the universe we live 
     in here. But it is still a great country. And to turn your 
     back on it for personal selfish reasons, to denigrate it—
     you know, the people are in limbo wanting to become 
     citizens. He was born here. His citizenship was a gift 
     of his birth. And he is so quick to throw it out because 
     he  is  not  going  to  face  the  piper.  He  is  not  going  to 


                                                 
maximum of 10 years’ imprisonment. See United States v. Fisher, 16‐cr‐717 
(N.D. Ill.). 
10                                                     No. 18‐1685 

      stand before me and get sentenced, because he is not 
      going to be here. 
Finally,  the  court  rejected  Patel’s  disparity  argument:  while 
Fisher had not yet been sentenced and it had not seen Fisher’s 
PSR,  the  facts  indicated  Patel  was  “the  most  significant 
player” in the First Farmers scheme. 
    Before imposing the sentence, the court asked the parties 
“is there anything … that you think I should have addressed 
more carefully or fully than I have? I know you have made a 
lot of points.” Both parties said no. 
    The court then sentenced Patel to 25 years’ imprisonment 
(20 years’ on Count I and 5 years’ each on Counts II–V, with 
Counts I and II to run consecutively, and with Counts III–V to 
run concurrently to the first two counts), followed by 3 years’ 
supervised release. The court also imposed restitution in the 
amount  of  $174,791,812.50.  In  imposing  the  sentence,  the 
court acknowledged that 25 years was less than what the gov‐
ernment asked for and “a little less than what can be and what 
the Guidelines say should be, because of the commonality to 
other cases,” but the sentence recognized “the beneficial fac‐
tors in [Patel’s] favor under [§] 3553.” Patel appeals the rea‐
sonableness of this sentence. 
                          II. Discussion 
    We  review  whether  a  district  court  committed  a  proce‐
dural error in sentencing a defendant de novo, and we review 
the  substantive  reasonableness  of  a  sentencing  decision  for 
abuse of discretion. United States v. Griffith, 913 F.3d 683, 687 
(7th Cir. 2019). 
No. 18‐1685                                                         11

   A. Procedural Reasonableness  
   Patel claims the district court committed three procedural 
errors at his sentencing. First, he argues the court did not ap‐
propriately consider the need to avoid unwarranted sentenc‐
ing disparities between Patel and his coschemer Fisher, and 
between  Patel  and  other  similarly‐situated  defendants.  Sec‐
ond, he claims the district court failed to mention that it had 
considered all of the 18 U.S.C. § 3553(a) factors. Third, he says 
the  district  court  relied  on  inappropriate  considerations  at 
sentencing by focusing on Patel’s lack of “patriotism” and by 
speculating about Patel’s psychological state. 
    When sentencing a defendant, “the district court begins by 
calculating the advisory guideline range, and then it applies 
the sentencing factors set out in 18 U.S.C. § 3553(a) to arrive 
at a  reasonable sentence.” United States  v. Figueroa, 622 F.3d 
739, 743 (7th Cir. 2010); see also 18 U.S.C. § 3553(a) (listing sen‐
tencing factors). A district court may commit procedural error 
by  “fail[ing]  to  calculate  (or  improperly  calculat[ing])  the 
Guidelines  range,  treat[ing]  the  Guidelines  as  mandatory, 
fail[ing]  to  consider  the  § 3553(a)  factors,  select[ing]  a  sen‐
tence  based  on  clearly  erroneous  facts,  or  fail[ing]  to  ade‐
quately explain the chosen sentence.” United States v. Bustos, 
912  F.3d  1059,  1062  (7th  Cir.  2019)  (quoting  Gall  v.  United 
States, 552 U.S. 38, 51 (2007)). The court also commits proce‐
dural error if it fails to “address all of a defendant’s principal 
arguments that ‘are not so weak as to not merit discussion.’” 
United  States  v.  Villegas‐Miranda,  579  F.3d  798,  801  (7th  Cir. 
2009) (quoting United States v. Cunningham, 429 F.3d 673, 679 
(7th Cir. 2005)). 
   Patel first argues the district court committed procedural 
error by failing to consider his principal mitigation argument, 
12                                                       No. 18‐1685 

that a 30‐year sentence would create unwarranted sentencing 
disparities between himself and both Fisher and other fraud‐
sters.  See  18 U.S.C.  § 3553(a)(6)  (courts  must  consider  “the 
need  to  avoid  unwarranted  sentence  disparities  among  de‐
fendants with similar records who have been found guilty of 
similar conduct”). 
    This challenge fails. A district court’s treatment of a miti‐
gation argument “can be implicit or imprecise and does not 
need  to  be  extensive,”  as  long  as  we  can  recognize  that  the 
judge considered  the  argument. United States  v. Tounisi,  900 
F.3d 982, 987 (7th Cir. 2018). Although Patel argues the district 
court “failed to articulate a reasonable basis to conclude that 
Mr. Patel deserved a sentence 2.5 times greater than the max‐
imum  sentence  faced  by  his  equally‐culpable  co‐defendant, 
Mr. Fisher,” the court observed several times that it viewed 
Patel  as  more  culpable,  calling  him  the  “most  significant 
player” of the two and noting Patel was “in the cat bird’s seat 
of impropriety” with respect to Pennant.  
     Regarding the sentences of other fraudsters, at the hearing 
Patel  mentioned  the  names  of  four  defendants  around  the 
country who had committed much larger frauds and received 
sentences of between 20 and 30 years. He did not, however, 
explain  anything  else  about  these  defendants  that  would 
make them similarly situated to him: whether they had simi‐
lar  criminal  histories  and  carried  out  their  frauds  in  similar 
ways, or whether they also tried to flee while on bond. In any 
event,  the  court  acknowledged  that  it  considered  the  sen‐
tences of other fraudsters, as 25 years was “less than what can 
be  and  what  the  Guidelines  say  should  be,  because  of  the 
commonality to other cases.” See United States v. Bartlett, 567 
No. 18‐1685                                                                    13

F.3d 901, 908 (7th Cir. 2009) (“The best way to curtail ‘unwar‐
ranted’  disparities  is  to  follow  the  Guidelines.”).  It  is  clear 
from the sentencing transcript that Patel made the disparity 
argument, the government had the opportunity to respond, 
and the court addressed it on the record. We do not require 
more than that from sentencing courts. See United States v. Gill, 
889 F.3d 373, 378 (7th Cir. 2018).4 
    Patel next argues the court procedurally erred by not men‐
tioning that it had considered all the § 3553(a) factors. While 
a sentencing court “must review the § 3553(a) factors and pro‐
vide a record for us to review … it need not explicitly articu‐
late conclusions with respect to each factor.” United States v. 

                                                 
     4 Patel has also waived this challenge, which provides an alternative 

basis for affirmance. A defendant waives an appellate challenge based on 
failure to consider principal mitigation arguments if the sentencing court 
inquires of defense counsel whether they are satisfied by its treatment of 
their principal mitigation arguments, and defense counsel replies in the 
affirmative. See United States v. Donelli, 747 F.3d 936, 940–41 (7th Cir. 2014) 
(citing United States v. Garcia‐Segura, 717 F.3d 566, 569 (7th Cir. 2013)). 
     Here,  before  imposing  the  sentence,  the  district  court  asked  Patel’s 
counsel if there was “anything … that you think I should have addressed 
more carefully or fully than I have?” Counsel responded, “No.” Although 
the district court did not use the exact phrase “principal arguments in mit‐
igation” in questioning counsel, the court pointedly asked if further elab‐
oration of the sentence was necessary. Cf. United States v. Morris, 775 F.3d 
882, 886 (7th Cir. 2015) (a negative response to a generic “anything fur‐
ther” inquiry is not enough to waive this type of appellate challenge). In 
response to this query, Patel’s counsel expressed no concern about the dis‐
trict court’s treatment of the disparity argument. Thus, the court had no 
opportunity “to clarify whether it determined that the argument was ‘so 
weak as not to merit discussion,’ lacked a factual basis, or has rejected the 
argument and provide a reason why.” Garcia‐Segura, 717 F.3d at 569 (quot‐
ing Cunningham, 429 F.3d at 679).  
14                                                         No. 18‐1685 

Pulley, 601 F.3d 660, 667 (7th Cir. 2010). Here, the court noted 
in imposing the sentence that 25 years’ imprisonment recog‐
nized “the beneficial factors in [Patel’s] favor under [§] 3553.” 
The court also discussed at length Patel’s role in the fraud in 
relation  to  Fisher,  his  attempted  flight,  and  his  background 
and family. Apart from Patel’s § 3553(a)(6) unwarranted sen‐
tencing disparity argument, Patel does not identify how this 
discussion fails to account for any particular § 3553(a) factor. 
And  in  any  event,  a  court  need  not  “discuss[]  the  § 3553(a) 
factors in a checklist fashion” where its statement of reasons 
at  the  hearing  is  adequate,  as  it  was  here.  United  States  v. 
Banks,  828  F.3d  609,  618  (7th  Cir.  2016).  Thus,  there  was  no 
procedural error in his sentence on this basis. 
    Patel finally argues the district court procedurally erred by 
relying  on  improper  factors  at  sentencing.  Specifically,  he 
says the court “over‐emphasized Mr. Patel’s flight, implying 
that the flight signaled a lack of patriotism and it was the lack 
of patriotism that should be punished,” and that the court’s 
“opining  about  Mr.  Patel’s  psychological  state  and  motiva‐
tions  were  unsupported  and  inappropriate.”  However,  nei‐
ther objection has merit.  
     It is true that a “lengthy and disconnected lecture” involv‐
ing “extended discussion of topics that are both outside of the 
record  and  extraneous  to  any  proper  sentencing  considera‐
tion” could represent procedural error. Figueroa, 622 F.3d at 
743.  But  that  is  not  what  happened  here.  The  district  court 
never uttered the word “patriotism” or indicated that a lack 
of  it  on  Patel’s  part  served  as  the  basis  for  his  sentence.  In‐
stead, in the court’s broader discussion of whether Patel had 
accepted responsibility for his conduct, the court pointed to 
his flight attempt as proof that he had not done so.  
No. 18‐1685                                                      15

    The court’s comments about Ecuador being the place that 
Patel sought to flee to—that it was “a little insulting that the 
reason”  for  seeking  asylum  in  Ecuador  was  “a  distaste  for” 
America—were  admittedly off‐topic,  but they  do not  repre‐
sent the lengthy diatribe on patriotism that Patel describes. In 
context, the court’s comments reflect its consideration of Pa‐
tel’s lack of remorse rather than its personal offense to Patel’s 
choice of Ecuador as a destination. Far from accepting respon‐
sibility  for  his  conduct  after  pleading  guilty,  Patel  meticu‐
lously  planned  to  become  a  fugitive  in  Ecuador  rather  than 
face the consequences of his conduct in the United States. 
    As for the court’s comments regarding Patel’s psycholog‐
ical state and motivations, such as its discussion of Patel re‐
fusing “to be called to account,” and its reference to Patel as 
“brazen”  in  his  conduct,  these  comments  relate  to  various 
§ 3553(a) factors that a court must consider at sentencing. See 
18 U.S.C. § 3553(a)(1), (2)(A) (in imposing a sentence, district 
court  shall  consider,  among  other  things,  “the  history  and 
characteristics of the defendant” and the need for the sentence 
to “promote respect for the law”). Contrary to Patel’s repre‐
sentations, there is no indication that the court “did not like” 
him and sentenced him inappropriately as a result. 
   In sum, we see no procedural error in Patel’s sentencing. 
   B. Substantive Reasonableness 
    Patel also challenges the substantive reasonableness of his 
sentence.  A  sentence  is  substantively  reasonable  “if  the  dis‐
trict court gives meaningful consideration to the factors enu‐
merated  in  18  U.S.C.  § 3553(a),  including  the  advisory  Sen‐
tencing  Guidelines,  and  arrives  at  a  sentence  that  is  objec‐
16                                                    No. 18‐1685 

tively reasonable in light of the statutory factors and the indi‐
vidual circumstances of the case.” United States v. Rosen, 726 
F.3d 1017, 1027 (7th Cir. 2013) (quoting United States v. Shan‐
non, 518 F.3d 494, 496 (7th Cir. 2008)). On appeal, we presume 
that  a  within‐Guidelines  sentence  is  reasonable:  “it  follows 
that a sentence below the range also is presumptively not too 
high.” United States v. Curb, 626 F.3d 921, 927 (7th Cir. 2010) 
(quoting United States v. Anderson, 580 F.3d 639, 651 (7th Cir. 
2009)).  A  defendant  can  rebut  this  presumption  “only  by 
showing that the sentence does not comport with the factors 
outlined in 18 U.S.C. § 3553(a).” United States v. Solomon, 892 
F.3d 273, 278 (7th Cir. 2018). 
    We presume that Patel’s below‐Guidelines sentence of 25 
years’  imprisonment  is  reasonable.  Patel  argues,  however, 
that the disparity that this sentence created between himself 
and his coschemer Fisher was unwarranted. A district court 
has the discretion to consider the sentences of codefendants 
at sentencing. Id. That discretion extends to the situation we 
face here, where a codefendant or coschemer has not yet been 
sentenced but the district court is handling both cases and has 
enough information before it to compare respective culpabil‐
ities. Id. at 279. Patel stresses that he and Fisher participated 
in the fraud scheme as partners and had comparable levels of 
culpability, and therefore it was unreasonable for the court to 
impose a sentence on him that was 15 years longer than any 
Fisher could have received. 
    Patel  initially  contends  the  district  court  misunderstood 
his disparity argument when the court stated that it “smacks 
of … selective prosecution.” According to Patel, “[t]he argu‐
ment was not one of selective prosecution, but of unjustifiable 
No. 18‐1685                                                     17

and unwarranted disparity in sentences between two defend‐
ants  who  were  comparatively  culpable  in  the  exact  same 
scheme, regardless of what the statutory maximum sentence 
was.” However, in context, the court’s reference was appro‐
priate.  Although  the  government  acknowledged  that  Patel 
and  Fisher  were  both  heavily  involved  in  the  First  Farmers 
scheme, the government charged the two very differently. It 
charged Fisher with one count of money laundering, subject‐
ing  him  to  a  maximum  punishment  of  10  years’  imprison‐
ment; it indicted Patel for five counts of wire fraud, subjecting 
him  to  a  maximum  punishment  of  100  years.  Patel  blindly 
pleaded to his indictment; Fisher pleaded guilty pursuant to 
a  plea  agreement.  Even  though  these  two  individuals  were 
both involved in the same scheme, there was not, as the dis‐
trict court explained, any “basis for [the court] to review the 
discretion of the U.S. Attorney’s Office in viewing the two de‐
fendants  differently  …  based  on  their  view  of  who  is  the 
prime  mover  in  this  very  substantial  fraud  and  who  was  a 
prime mover, but a little less prime.” Cf. United States v. Scott, 
631 F.3d 401, 406 (7th Cir. 2011) (“In order to ensure that pros‐
ecutorial discretion remains intact and firmly within the prov‐
ince of the Executive, judicial review over prosecutorial dis‐
cretion is limited.”); United States v. Duncan, 479 F.3d 924, 928 
(7th  Cir.  2007)  (“Absent  a  showing  of  invidious  discrimina‐
tion,  we  shall  not  second  guess  a  prosecutor’s  decision  re‐
garding the charges it chooses to bring.”).  
    Turning to the merits of the challenge, there is certainly a 
stark disparity between the sentence of 25 years Patel received 
and the statutory maximum of 10 years that Fisher faced (a 
sentence  he  ultimately  received).  However,  Fisher’s  much 
lower  sentence  “does  not  negate  the  reasonableness  of  the 
sentence the court imposed on [Patel].” Gill, 889 F.3d at 378 
18                                                               No. 18‐1685 

(quoting United States v. Hill, 683 F.3d 867, 871 (7th Cir. 2012)); 
see also Duncan, 479 F.3d at 929 (“18 U.S.C. § 3553(a)(6) does 
not instruct district courts to avoid all differences in sentenc‐
ing,  only  unwarranted  disparities  ‘among  defendants  with 
similar  records  who  have  been  found  guilty  of  similar  con‐
duct.’”  (quoting  18  U.S.C.  § 3553(a)(6))).  The  record  reveals 
several  major  differences  between  Patel’s  and  Fisher’s  con‐
duct that warrants a disparity between their respective sen‐
tences. Most notably, as far as the record reflects, Fisher did 
not  engage  in  an  entirely  new  fraudulent  scheme  while  on 
bond, attempt to pass off the money received from that fraud 
as legitimate recovery for Pennant victims, and try to flee the 
country  and  seek  asylum  elsewhere.  As  Patel  noted  at  sen‐
tencing,  this  conduct  is  not  necessarily  a  “blank  check”  to 
ratchet up Patel’s sentence, but it is certainly indicative of dif‐
ferences between his and Fisher’s conduct warranting differ‐
ences in their sentences.5  
   Patel insists, though, that both he and Fisher had the same 
culpability on the underlying fraud, making this 15‐year dis‐
parity inappropriate. But the court adequately explained why 
despite  some  “relative  parity”  between  Patel  and  Fisher,  it 
viewed Patel  as  more culpable. Pennant dealt almost  exclu‐
sively  with  Patel,  who  told  people  to  “[j]ust  deal  with  me.” 
Patel also completely controlled the bank account to which all 
the money from Pennant was sent and, as he acknowledges, 

                                                 
      5 Patel also alludes to the fact that he has a stronger argument for mit‐

igation of his sentence than Fisher based on his “extensive efforts to re‐
coup funds to repay the victims of the scheme.” Indeed, this is a difference 
between  Patel  and  Fisher.  But,  as  Patel  acknowledged,  at  least  some  of 
these funds were the result of the new fraud Patel engaged in while on 
bond and while he planned his flight to Ecuador. 
No. 18‐1685                                                                      19

received a larger share of the stolen funds. Patel alone created 
the fake USDA loan packages to send to Pennant and forged 
signatures of USDA employees on them. These differences in 
Patel’s and Fisher’s offense conduct, along with the vast dif‐
ference between their post‐offense behavior, warrants a dis‐
parity in their sentences. The district court did not err by tak‐
ing  such  differences  into  account.  See  Solomon,  892  F.3d  at 
278.6 
    Thus, Patel’s sentence was not substantively unreasonable 
due to the disparity between his and Fisher’s sentences. Patel 
has identified no other reason to question the substantive rea‐
sonableness of his sentence. To the extent Patel bases his sub‐
stantive challenge on the other procedural errors he raises—
the unwarranted disparities with other fraudsters, the failure 
to  mention  all  § 3553(a)  factors,  and  the  court’s  comments 
about his flight and psychological state—this challenge also 
fails. Just as these alleged errors did not render his sentencing 
proceeding unreasonable, they provide no basis for conclud‐
ing the court sentenced Patel in an objectively unreasonable 
way. The court considered all of Patel’s arguments and artic‐
ulated a sentence based on appropriate factors. This was not 
an abuse of discretion. See Pulley, 601 F.3d at 668. 
                                        III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                                 
      6 And although the district court acknowledged on the record that it 

had  not  yet  read  Fisher’s  PSR,  Patel  acknowledged  at  the  hearing  that 
Fisher was in criminal history category I, while Patel was in category IV. 
This  is  “a  distinction  significant  enough  to  warrant  disparity.”  Hill,  683 
F.3d at 871.